Citation Nr: 9926893	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ventricular 
arrhythmia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for a heart disorder, 
other than ventricular arrhythmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to 
October 1944.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening claims for service connection for a ventricular 
arrhythmia and peripheral neuropathy.


FINDINGS OF FACT

1.  Service connection for ventricular arrhythmia was denied 
by the RO in November 1983.  The appellant did not appeal the 
decision.

2.  The appellant has not submitted evidence as to the 
petition to reopen the claim for service connection for 
ventricular arrhythmia which must be considered in order to 
fairly decide the merits of the claim.

3.  Service connection for peripheral neuropathy was denied 
by the RO in June 1993.  The appellant did not appeal the 
decision.

4.  The appellant has not submitted evidence as to the 
petition to reopen the claim for service connection for 
peripheral neuropathy which must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1983 rating decision which denied service 
connection for ventricular arrhythmia, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

2.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
ventricular arrhythmia.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The June 1993 rating decision which denied service 
connection for peripheral neuropathy is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

4.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
peripheral neuropathy.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he developed a heart disorder and 
peripheral neuropathy in service.  He states that prior to 
service, he never had any problems with his heart or his 
extremities.

I.  Ventricular arrhythmia

In a June 1946 decision, the Board denied service connection 
for symptoms referable to chest.  The evidence before the 
Board at that time were service medical records and private 
medical records.

Service medical records reveal that at entrance, examination 
of the cardiovascular system was normal.  Blood pressure was 
130/70 (systolic/diastolic).  Chest x-rays taken at that time 
were negative.  The examiner noted that the appellant claimed 
"chest trauma," but noted that x-rays were negative and 
determined that such was not considered disqualifying.  At 
separation, examination of the cardiovascular system was 
normal.  Blood pressure was 128/76.  Chest x-rays taken at 
that time revealed no significant abnormalities.  The 
examiner noted that the appellant had pain in the chest for 
the last two months.  The appellant reported a chest injury 
at age 15 from wrestling.  He reported that he fractured 7 
ribs and sternum on the right.  The examiner noted 
"[s]ymptomatic on lifting-[n]o aggravation."  The 
appellant underwent review before a medical board.  The 
medical board determined that, "Clinical findings do not 
substantiate soldier's claim for aggravation of pains and 
aches due to military service."

The appellant was hospitalized at a private facility in 
November 1944.  A private examiner (name illegible) noted 
that the appellant had been in service for six months and was 
admitted with complaints of backache, weakness, dry throat, 
palpitation, dizziness, and a history of being on sick call 
16 times in four months for numerous complaints.  The 
examiner noted that physical findings and laboratory studies 
were all negative.  The appellant underwent a physical 
examination.  Examination of the heart revealed no apparent 
enlargement or apical impulses present.  Muscle tone was good  
Aortic second sound was accentuated.  There were no murmurs 
or thrills, and no arrhythmia.  The heart was regular as to 
rate, rhythm, and quality.  In a separate November 1944 
private medical record, Dr. Cullen W. Irish stated that the 
appellant had reported that since leaving service, that he 
was unable to apply himself in a useful manner and was 
extremely exhausted.  The appellant stated that the least 
attempted activity would cause him to "give out" and would 
cause profuse pains throughout the chest.  Dr. Irish entered 
a diagnosis of "psychoneurosis, neurasthenic and hysteric 
conversion types, severe, cause undetermined, manifested by 
report of disabling easy fatigability to complete exhaustion, 
insomnia, diffuse chest and back pains, and persistent sore 
throat . . . without objective evidence of organic cause. . . 
."

At the time of the November 1983 decision, the appellant had 
submitted private medical records and VA medical records.  
The private medical records did not relate to ventricular 
arrhythmia.  As to the VA medical records, the appellant was 
diagnosed with costochondritis in November 1976.  In August 
1983, he was hospitalized in a VA facility for ventricular 
arrhythmias.  In the hospitalization summary report, the VA 
examiner stated that the appellant had been in excellent 
health until 1982, when he was diagnosed was suffering from 
ventricular bigeminy.

The RO denied the claim for service connection for 
ventricular arrhythmia, stating that the service medical 
records were silent as to any complaint, treatment, or 
diagnosis of a such and that ventricular arrhythmia was not 
shown within one year of discharge from service.  In essence, 
the RO had determined that the appellant had not brought 
forth evidence of incurrence or aggravation of ventricular 
arrhythmia in service, evidence of such to a compensable 
degree within one year following service, or competent 
evidence of a nexus between ventricular arrhythmia and 
service, and thus service connection was not warranted.  
Stated differently, the appellant had not submitted evidence 
of a well-grounded claim for service connection for 
ventricular arrhythmia, even on a presumptive basis.  Caluza 
v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 
604 (Fed.Cir. 1996) (table).  The appellant did not appeal 
that decision, and it became final.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the June 1993 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Since the November 1983 rating decision, the appellant has 
submitted private medical records and VA medical records and 
has had two RO hearings.  In the June 1996 hearing, the 
appellant stated that after he had done a 12-mile hike, and 
had slept in the cold, he became overtired easily.  He stated 
that he believed that the 12-mile hike with the sleeping 
outside in the cold caused him to develop a heart disorder in 
service, which was related to his current heart disorder.  In 
the March 1997 hearing, the appellant stated that he did not 
have any heart problems prior to service.  He stated that he 
noticed that he began having problems after he entered 
military service, particularly after basic training.  He 
noted that he did not received treatment in service for his 
heart but that within one month from being discharged from 
service he was diagnosed with a nervous heart.  He stated 
that he had had chest pain and that he took nitroglycerin.  
The appellant stated that his current symptoms were like the 
symptoms he experienced in service.

The private medical records submitted showed diagnoses of 
atherosclerotic heart disease and cardiac arrhythmias.  The 
VA medical records submitted were not relevant to the 
appellant's petition to reopen the claim for service 
connection for ventricular arrhythmia.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The VA medical records which are not related to ventricular 
arrhythmia are not relevant to the appellant's petition to 
reopen the claim for service connection for ventricular 
arrhythmia, and thus does not bear directly and substantially 
upon the specific matter under consideration.  Thus, such 
evidence is not new and material.

The Board finds that the appellant's recounting of being 
overtired in service at his two RO hearings is cumulative and 
redundant of that which was before the RO at the time of the 
November 1983 rating decision.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  As to the additional private medical record 
which showed a diagnosis of atherosclerotic heart disease and 
cardiac arrhythmias, the Board finds that such evidence is 
not relevant to the appellant's claim for service connection 
for ventricular arrhythmia.  The Board is aware that the two 
diagnoses relate to the appellant's heart, however, the Board 
finds that service connection has not been previously denied 
for atherosclerotic heart disease and thus is not part of the 
appellant's petition to reopen the claim for service 
connection for ventricular arrhythmia.

As stated above, at the time of the November 1983 rating 
decision, the appellant's claim for service connection failed 
because he had not brought forth evidence of incurrence or 
aggravation of ventricular arrhythmia in service, evidence of 
such to a compensable degree within one year following 
service, or a positive nexus between the diagnosis of 
ventricular arrhythmia and service.  In summary, none of the 
evidence submitted since the November 1983 rating decision 
has cured any of the defects that were in existence at that 
time.

The only nexus evidence between the diagnosis of a 
ventricular arrhythmia and service is the appellant's 
statements and testimony.  However, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Moray v. Brown, 5 Vet. App. 
211 (1993) ("If lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim [for service connection], it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108").  Thus, his statements and 
testimony cannot serve as a basis to reopen his claim for 
service connection for ventricular arrhythmia.

For these reasons, the Board concludes that the evidence 
submitted since the November 1983 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the petition to reopen the claim for 
service connection for ventricular arrhythmia.  See 38 C.F.R. 
§ 3.156(a).

II.  Peripheral neuropathy

In a June 1993 rating decision, the RO denied service 
connection for peripheral neuropathy.  The evidence before 
the RO at that time were service medical records, VA medical 
records, and private medical records.

Service medical records reveal that at entrance, neurologic 
evaluation was normal and there were no neurologic symptoms.  
At separation, neurologic evaluation was normal.

The appellant was hospitalized at a private facility in 
November 1944.  A private examiner (name illegible) noted 
that the appellant had been in service for six months and was 
admitted with complaints of backache, weakness, dry throat, 
palpitation, dizziness, and a history of being on sick call 
16 times in four months for complaints.  The examiner noted 
that physical findings and laboratory studies were all 
negative.  The appellant underwent a physical examination.  
Examination of the nervous system revealed a fine tremor of 
the hands and moist palms.  The appellant had hyperactive 
patellar reflexes, and all reflexes were normal and were more 
toward the hyperactive side.  Romberg was negative.  In a 
separate November 1944 private medical record, Dr. Cullen W. 
Irish stated that the appellant had reported that since 
leaving service, that he was unable to apply himself in a 
useful manner and was extremely exhausted.  Dr. Irish stated 
that neurologic examination was normal except for the 
appellant's report of distressing tenderness and radiating 
pain on the lightest pressure over the right supra scapular 
area.  The diagnosis was "psychoneurosis, neurasthenic and 
hysteric conversion types, severe, cause undetermined, 
manifested by report of disabling easy fatigability to 
complete exhaustion, insomnia, diffuse chest and back pains, 
and persistent sore throat . . . without objective evidence 
of organic cause. . . ."

The first objective signs of neuropathy were shown in June 
1988 when the appellant underwent motor conduction studies at 
a VA facility.  He was hospitalized in October 1991 with a 
diagnosis of severe peripheral neuropathy requiring 
rehabilitation services.

In the June 1993 decision, the RO stated that the service 
medical records were absent any recorded complaints or 
clinical findings of neuropathy and that there were no 
findings of neuropathy shown within one year of the 
appellant's discharge from service.  The RO noted that the 
appellant was being currently treated for peripheral 
neuropathy, but that such had not been diagnosed until June 
1988.  In essence, the RO had determined that the appellant 
had not brought forth evidence of incurrence or aggravation 
of peripheral neuropathy in service, evidence of peripheral 
neuropathy to a compensable degree within one year following 
service, or competent evidence of a nexus between peripheral 
neuropathy and service, and thus service connection was not 
warranted.  Stated differently, the appellant had not 
submitted evidence of a well-grounded claim for service 
connection for peripheral neuropathy, even on a presumptive 
basis.  Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The appellant 
did not appeal that decision, and it became final.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the June 1993 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Since the June 1993 rating decision, the appellant has 
submitted private medical records and VA medical records and 
has had two RO hearings.  In the June 1996 hearing, the 
appellant stated that after he had done a 12-mile hike, he 
became overtired.  He stated that he slept in the cold and 
that he noticed that he became weak after that.  He stated 
that he believed that his current nerve problems were related 
to that incident in service.  In the March 1997 hearing, it 
was noted that the appellant was in a wheelchair.  The 
appellant stated that he used a cane to walk as well as the 
wheelchair.  He stated that the symptoms he had in service 
are the same symptoms he has now, except that he was weaker 
now.

The private medical records submitted following the June 1993 
rating decision are not relevant to the appellant's petition 
to reopen the claim for service connection for peripheral 
neuropathy.  The VA medical records submitted show a current 
diagnosis of peripheral neuropathy.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The private medical records and the VA medical records which 
are not related to peripheral neuropathy are not relevant to 
the appellant's petition to reopen the claim for service 
connection for peripheral neuropathy and thus does not bear 
directly and substantially upon the specific matter under 
consideration.  Thus, such evidence is not new and material.

The Board finds that the appellant's recounting of being 
overtired and weak in service at his two RO hearings is 
cumulative and redundant of that which was before the RO at 
the time of the June 1993 rating decision.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  As to the additional VA 
medical records which show a diagnosis of peripheral 
neuropathy, at the time of the June 1993 rating decision, the 
appellant had brought forth evidence of current diagnosis of 
peripheral neuropathy.  Thus, the evidence submitted since 
the June 1993 rating decision, which show a current diagnosis 
of peripheral neuropathy, is cumulative and redundant of that 
which was previously considered.

As stated above, at the time of the June 1993 rating 
decision, the appellant's claim for service connection failed 
because he had not brought forth evidence of incurrence or 
aggravation of peripheral neuropathy in service, evidence of 
peripheral neuropathy to a compensable degree within one year 
following service, or a positive nexus between the diagnosis 
of peripheral neuropathy and service.  In summary, none of 
the evidence submitted since the June 1993 rating decision 
has cured any of the defects that were in existence at that 
time.

The only nexus evidence between the diagnosis of peripheral 
neuropathy and service is the appellant's statements and 
testimony.  However, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  Moray v. Brown, 5 Vet. App. 211 (1993) 
("If lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim [for 
service connection], it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108").  Thus, his statements and 
testimony cannot serve as a basis to reopen his claim for 
service connection for peripheral neuropathy.

For these reasons, the Board concludes that the evidence 
submitted since the June 1993 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the petition to reopen the claim for 
service connection for peripheral neuropathy.  See 38 C.F.R. 
§ 3.156(a).

III.  Additional considerations

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in May 1998, which provided the law and regulations 
pertaining to new and material evidence.  In this respect, it 
is not shown that the appellant has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The Board notes that the appellant's representative has 
asserted that the case should be remanded on the ground that 
the RO failed to follow the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (M21-1), Part III, 1.03(a) (Feb. 3, 1996), Part VI, 
2.10(f).  Paragraph 1.03(a) provides, in part, that before a 
decision is made about whether a claim is well grounded, it 
will be fully developed.  Paragraph 2.10(f) provides, in 
part, that when a claim is potentially plausible on a factual 
basis, the RO must initiate development and that the duty to 
assist will prevail while development is undertaken.  The 
appellant's representative has stated that the M21-1 
provisions are "substantive" and are equivalent to VA 
regulations, which are binding on VA.

First, the Board notes that it is bound by the applicable 
statutes and regulations pertaining to VA and precedential 
opinions of the Office of the General Counsel of VA.  38 
C.F.R. § 19.5 (1998).  However, the Board is specifically not 
bound by VA manuals, circulars, or other administrative 
issues.  Id.  

Second, the cited provisions of M21-1 that require full 
development of a claim during the pendency of a determination 
on the threshold issue of well-groundedness do not stand for 
the proposition that the duty to assist extends to claims 
that are not well grounded.

Third, the appellant's representative's arguments are moot 
because VA has complied with any policy implicit or explicit 
in M21-1 regarding development of not well-grounded claims by 
providing an examination and attempting to obtain VA medical 
records that the appellant alleged existed.  Here, the Board 
did not even reach a determination as to whether the 
appellant's claims were well grounded.  Rather, it determined 
that new and material evidence had not been submitted to 
reopen claims for service connection for ventricular 
arrhythmia, and peripheral neuropathy.  The appellant has not 
put the Board on any notice of either VA or private medical 
records that would be relevant to his claims.  The Board 
finds that the RO's development of the evidence in this case 
was as full and thorough as possible, under the 
circumstances, and that the RO has sought all available 
avenues of obtaining evidence on the appellant's behalf.

The appellant's representative has asserted that the Board 
may not rely on the decision in Meyer v. Brown, 9 Vet. 
App. 425, 433-34 (1996) as a basis for not remanding the 
appellant's claims, as that decision ignores certain language 
in 38 U.S.C.A. § 5107(a), which fails to give the full effect 
to all of the statutory language enacted by Congress.  The 
Board disagrees with such allegation, as it is not free to 
ignore a precedent decision by The United States Court of 
Appeals for Veterans Claims.  Regardless, the Board has 
already stated its reasons for not remanding the case for 
further development, as the RO has fully developed the 
appellant's claims.


ORDER

The petitions to reopen claims for service connection for 
ventricular arrhythmia and peripheral neuropathy are denied.


REMAND

In the rating decision on appeal, the RO considered the 
current evidence of atherosclerotic heart disease as part of 
the appellant's petition to reopen the claim for service 
connection for ventricular arrhythmia.  The Board disagrees 
with the RO's determination and finds that claims for service 
connection for atherosclerotic heart disease has not been 
previously adjudicated.  The claim for service connection for 
atherosclerotic heart disease is a new claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to prepare an appropriate 
document that reflects that service 
connection for atherosclerotic heart 
disease has not been previously denied 
and separately issue a statement of the 
case.

2.  The RO should issue a statement of 
the case which reflects that this is a 
claim for service connection.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

